Citation Nr: 0941639	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-20 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to connection for coronary artery disease.  

2.  Entitlement to service connection for a bilateral 
shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1994.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2006, when in addition to the issues 
shown on the title page of this document, there was also 
before the Board the issue of service connection for a low 
back disorder.  All of the issues then on appeal were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC, in order to obtain 
additional evidentiary development.  Following the completion 
of the requested actions, the AMC by its rating decision of 
May 2009 granted entitlement to service connection for 
degenerative joint disease of the lumbar spine and, as such, 
the issue of the veteran's entitlement to service connection 
for a low back disorder is no longer within the Board's 
jurisdiction for review.  


FINDINGS OF FACT

1.  The veteran's arteriosclerotic heart disease with angina 
originated in service or was manifest to a degree of 10 
percent or more during the one-year period following the 
veteran's separation from service.   

2.  There is no showing of a chronic disorder of either 
shoulder in service or an arthritic process affecting either 
shoulder during the one-year period immediately following his 
discharge from service.  




CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease with angina was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A bilateral shoulder disorder was not incurred in or 
aggravated by service, nor may an arthritis of either 
shoulder be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Coronary Artery Disease

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2009).  
The VCAA has also been the subject of various holdings of 
Federal courts.  However, as the Board herein finds that 
there exists a plausible basis in the record for a grant of 
service connection for arteriosclerotic heart disease with 
angina, the need to discuss VA's efforts to comply with the 
VCAA, its implementing regulations, and the interpretive 
jurisprudence, is obviated.  Similarly, there is no need to 
discuss the AMC's attempts to comply with the terms of the 
Board's recent remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Where a veteran served 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and a chronic disease, such as cardiovascular-renal 
or arteriosclerosis, becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

In this instance, the Veteran in his oral and written 
statements alleges that his coronary artery disease had its 
onset during his 20-year period of service or, in the 
alternative, was manifest to a degree of 10 percent or more 
within the one-year period following his separation from 
service in July 1994.  He reports having been seen on three 
occasions in service, once prior to deployment to Saudi 
Arabia, and twice while deployed, for evaluation of 
complaints of chest pain, shortness of breath, and a racing 
heartbeat.  Further cardiac-related symptomatology was not 
then again present until the summer months of 1995, and 
testing at that time led to entry of a diagnosis of coronary 
artery disease with angina and required cardiac surgery.  

Service treatment records are negative for indicia of a heart 
or cardiovascular disorder.  Complaints of neck, shoulder, 
and chest pain were made known in February 1990; the 
assessment was of a muscle sprain.  Service records further 
indicate that the Veteran was placed on a diet in 1983 and on 
various other occasions due to exceeding body fat and weight 
standards.  Beginning in October 1986, the veteran's high-
density lipoprotein or HDL reading was found to be low and 
his triglycerides level was well in excess of normal.  An 
electrocardiogram was interpreted as normal.  A coronary 
artery disease risk evaluation was undertaken during 1986, 
outlining some of the foregoing.  Abnormal cholesterol and 
triglyceride levels were again shown in 1991, 1992, and 1993; 
a chest X-ray in February 1990 disclosed a normal-sized 
heart.  

Notice is taken that on remand the AMC was tasked to obtain 
missing service treatment records relating to the veteran's 
enrollment over a multi-year span in a service department 
dietary program, but such records could not be secured.  In 
light of the unavailability of all of the veteran's treatment 
records, the Board recognizes that it should employ a 
"heightened" duty "to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule."  
See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), 
quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
accord Russo v. Brown, 9 Vet. App. 46, 51 (1996). (explaining 
that precedent does "not establish a heightened 'benefit of 
the doubt,' only a heightened duty of the Board to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed").

Evidence developed post-service indicates that the Veteran 
was treated in early October 1995 for acute, substernal chest 
pain and shortness of breath with there being a history of 
prior chest pain.  A graded exercise test disclosed poor 
exercise tolerance and suggested the presence of ischemia and 
an anginal component.  The initial assessments were of rule 
out a myocardial infarction, chest pain syndrome, and 
unstable angina.  Cardiac catheterization studies were 
undertaken which led to entry of the initial assessment of 
atherosclerotic heart disease and the conduct of an 
angioplasty with insertion of a stent, with a residual 
circumflex lesion of 30 to 40 percent.  Further cardiac 
follow-up was received then and in years following.  

On remand, the Veteran was afforded a VA heart examination in 
April 2007 by a staff cardiologist, who reviewed the claims 
folder, took a detailed medical history, and conducted 
clinical and laboratory evaluations.  Such physician noted 
that coronary angiography in October 1995 demonstrated a 40 
percent obstruction of the noninvolved coronary arteries and 
a high grade (95 percent) proximal left anterior descending 
artery obstruction, which was treated with angioplasty and 
stenting.  Entry of a pertinent diagnosis of arteriosclerotic 
heart disease with angina-like chest pain starting a year 
after service and placement of a coronary stent one year and 
three months after leaving the service was made.  The 
cardiologist offered the following opinion as to above-noted 
diagnosis: 

[It is] as likely as not service connected based 
on the fact that he had occasional pain while in 
the service (not found in the records), 
hyperlipidemia, smoking, and chest pains with his 
episodes of tachycardia, all suggesting this was 
an ongoing process, it could not proceeded (sic) 
to the extend (sic) of 95% obstruction of 
coronary artery following his release from 
service.  

Also diagnosed on the April 2007 examination was paroxysmal 
tachycardia, probably AV nodal reentry tachycardia, service 
associated, but only by history and not with records 
available up to the present.  

Further VA examination by a physician in the Administrative 
Medicine section in December 2008 yielded a diagnosis of 
coronary artery disease.  The same physician offered the 
following opinion in January 2009:

The (sic) is (sic) no heart related complaints in 
the SMR, his service period ekg done as a routine 
periodic exam is normal.  The onset of CP/angina 
was after the active service period, as such it 
is my opinion that his CAD is as likely as not to 
not be ralated (sic) to his service period.  If 
the mere temporary nexus of one year from 
discharge to the onset of clinically significant 
CAD is the deciding criterion, that is an 
administrative decision, and not a medical one.  

In this instance, there is opinion evidence both for and 
against the proposition that the veteran's claimed heart 
disorder is service-related.  The opinion of April 2007 is 
far more persuasive as the physician considered the question 
of direct service incurrence, as well as the question of 
service incurrence based on the presence of chronic disease 
during the one-year period immediately subsequent to service.  
The physician whose opinion was set forth in January 2009 
refused to comment on the existence of chronic disease during 
the presumptive period, and, as such, that opinion is judged 
to be incomplete.  It is clear that what is or is not 
demonstrated during the presumptive period is a medical 
determination and, while only complaints of chest pain during 
the summer of 1995 and a history of chest pain preceded the 
October 1995 diagnosis of arteriosclerotic heart disease in 
this case, the physician in April 2007 was persuaded that the 
existence of an occluded coronary artery to 95 percent within 
one year and three months of service discharge indicated that 
the disease process had been incurred in service or within 
the presumptive period.  Given that the more comprehensive 
and persuasive opinion favors a grant of the requested 
benefit, service connection for arteriosclerotic heart 
disease with angina, with postoperative residuals of 
angioplasty and stenting, is warranted.  



Bilateral Shoulder Disorder

As indicated above, this matter was remanded by the Board to 
the AMC in June 2006 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been substantially 
completed as directed, and it is of note that neither the 
Veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. at 270-71 (1998).  Notice is 
taken that the Veteran had previously testified that service 
treatment records regarding his enrollment in a diet clinic 
were not on file, and efforts on remand were made to obtain 
such records, albeit without success.  While there is no 
indication that service records pertaining to either shoulder 
are missing, to the extent that service treatment records are 
incomplete, the Board is cognizant that it there is a 
"heightened" duty " to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule."  
Cromer, supra.  

Duties to Notify and Assist

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the Veteran to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the RO's VCAA letters of February and March 2003.  He 
was thereafter furnished the notice required under Dingess-
Hartman by the AMC's letter of August 2007.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
Veteran prior to the RO's action in July 2003; however, 
complete VCAA notice, specifically including that pertaining 
to Dingess-Hartman, was not furnished until a much later 
point in time, in contravention of Pelegrini.  However, any 
defect in the timing of the notice provided was cured by the 
AMC's issuance of a supplemental statement of the case in May 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  Thus, any error involved 
was merely of a harmless variety and no prejudice to the 
Veteran resulted.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
veteran's service treatment records and post-service 
examination and treatment records compiled by VA and non-VA 
sources, including VA medical clinical or review examinations 
in 2007, 2008, and 2009.  Findings from the aforementioned 
examinations are found to be comprehensive in scope and 
sufficiently detailed and the Veteran it is noted does not 
contend otherwise.  Such examinations led to entry of 
opinions indicating that the veteran's current shoulder 
disorders are unrelated to service and that no arthritic 
process of either shoulder was shown during the one-year 
period following service separation.  There, too, is an 
absence of competent evidence of a nexus of current 
disability to service in this instance which is fatal to the 
veteran's claim.  Inasmuch as the record is deemed to be 
adequate to permit the Board to fairly and accurately 
adjudicate the issue presented by this appeal, the Board may 
proceed to adjudicate the merits of such claim without remand 
for additional action, to include any further medical 
examination or opinion.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Merits of the Claim

The Veteran alleges that he sustained in-service injuries to 
his shoulders when moving cabinets and on each occasion he 
sought medical assistance and was told he had nothing more 
than sprains.  Use of Motrin was prescribed and when the 
problem recurred, the Veteran indicated that he utilized 
Motrin in an attempt to relieve his symptoms.  The Veteran 
reports that his private treating physicians have advised him 
that his shoulder surgeries were necessitated by weakening 
caused by repetitive work installing electronics equipment, 
pulling cables, and climbing towers.  

Service treatment records demonstrate that the Veteran 
complained of left shoulder pain when seen by a medical 
provider in February 1990.  At that time, an assessment of a 
muscle sprain was entered.  He was thereafter seen in the 
physical therapy clinic, when he reported that the medication 
that he had been given for his left shoulder had not helped.  
A course of physical therapy was initiated, but following the 
initial evaluation and treatment, the Veteran did not return 
for additional treatment.  

There is no showing of arthritis of either shoulder during 
the one-year period immediately following his discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (setting forth a one-year presumptive period 
for various chronic disorders, inclusive of arthritis).  

Medical data developed post-service demonstrates that the 
Veteran was first treated for shoulder disablement in April 
2002, when a diagnosis of rotator cuff tendonitis of the 
right shoulder was entered.  At that time, the Veteran 
reported having had two years of shoulder pain.  Subsequent 
magnetic resonance imaging (MRI) revealed a small rotator 
cuff tear and moderate acromioclavicular osteoarthritis, and 
in July 2002, the Veteran underwent a diagnostic arthroscopy 
of the right shoulder with subacromial decompression and 
mini-arthrotomy rotator cuff repair.  Also in July 2002, 
diagnoses of bilateral rotator cuff tendonitis and 
impingement syndrome were set forth.  The attending private 
physician indicated that the Veteran had been having episodes 
with both of his shoulders and that his work as an engineer 
doing much overhead work in running wire and use of power 
tools had increased his bilateral shoulder pain.  Such was 
reiterated by the attending private physician in a report, 
dated in October 2002.  

The record reflects that an MRI of the veteran's left 
shoulder in July 2003 disclosed a full-thickness tear of the 
supraspinatus tendon, severe lateral outlet impingement, and 
moderate medial outlet impingement.  Corrective surgery 
involving his left shoulder followed later during 2005, and 
during follow-up care, it was noted by way of history that a 
shoulder injury had occurred in June 2001.  

Pursuant to the Board's remand, the Veteran underwent a VA 
orthopedic examination in April 2007, which included a review 
of the veteran's claims folder.  Such examination yielded 
diagnoses of right and left shoulder pain with postoperative 
residuals of right and left shoulder surgeries.  Based on the 
findings obtained, the examining orthopedic surgeon opined 
that the veteran's bilateral shoulder pain and limited range 
of motion did not at least as likely as not (less than 50 
percent probability) have their onset during the veteran's 
period of active duty.  Moreover, neither the pain nor the 
limited motion was present during the one year period 
subsequent to the veteran's discharge from service in July 
1994.  Further VA examination in December 2008 culminated in 
entry of diagnoses of status post surgery of the right 
shoulder with internal fixation and chronic strain of the 
left shoulder.  A VA examiner in April 2009 noted that the 
veteran's shoulder conditions were previously noted to be 
treated under the authority of Worker's Compensation and 
that, based on the available documentation contained in the 
claims folder, it was less likely as not that an arthritic 
condition of either shoulder was present during the one-year 
period subsequent to the veteran's discharge from service in 
July 1994.  The rationale offered was that there was no 
documentation  of a significant or chronic condition of 
either shoulder in the service treatment records and that it 
was not until eight years after discharge from service that 
there was documentation related to shoulder conditions, with 
the Veteran apparently being treated at that time under 
Worker's Compensation.  

The record documents the Veteran's credible account of an in-
service injury to one or more of his shoulders, in addition 
to the existence of current disability of each of his 
shoulders.  While the Veteran contends that he continued to 
suffer bilateral shoulder pain following service, the record 
contains no contemporaneously documented complaints of 
continuing shoulder pain or dysfunction for a period totaling 
approximately eight years following service.  Such a gap of 
time between an in-service complaint of shoulder problems and 
the first post-service medical evidence thereof is, in 
itself, significant and it weighs against the veteran's 
claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence]. The only competent opinion addressing 
the claim of a nexus between the Veteran's claimed shoulder 
disability and service weighs against the contended causal 
relationship and there is no contrary competent opinion of 
record.  The existence of shoulder disablement is first 
identified by post-service clinical data in 2002, with 
subsequent MRI confirmation.  

Moreover, there is also lacking competent evidence linking 
any current disorder of either shoulder to the veteran's 
period of military service or any event thereof, inclusive of 
claimed injury.  The only medical professionals to speak to 
the dispositive issue have linked the veteran's shoulder 
problems to a post-service industrial injury or have stated 
that neither shoulder disorder bears any link to service.  
While the VA's examiner in April 2007 may have awkwardly 
worded his opinion as to the existence of shoulder 
disablement during the presumptive period following service, 
the sense of his opinion is clear in that there is no 
indication of any shoulder disorder during the presumptive 
period.  As well, another VA examiner clarified in his April 
2009 opinion that there was less than 50 percent probability 
that any arthritic process of either shoulder was present 
during the presumptive period.  To that extent, the 
preponderance of the evidence weighs against entitlement to 
service connection for a disorder of either shoulder and 
therefore his claim must fail.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Boyer, supra; Mercado- Martinez, supra.  

The Board acknowledges and has considered the credible 
statements from the Veteran regarding the existence of his 
bilateral shoulder disorder and in-service injuries.  The 
Veteran is competent to report what comes to him through his 
senses, e.g., experiencing an injury or symptoms following 
any such injury.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, there is no indication in the record that the 
Veteran has had the relevant medical training to competently 
speak to the question of the cause or etiology of the claimed 
disability.  Therefore, as a layperson, the Veteran is not 
competent to provide a medical opinion about such a 
diagnosis, nor on the etiology or causation of the claimed 
disability.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for a bilateral 
shoulder disorder must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Service connection for arteriosclerotic heart disease with 
angina and postoperative residuals of angioplasty and 
stenting is granted.  

Service connection for a bilateral shoulder disorder is 
denied.  



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


